Case 2:21-cv-00678-JS-AYS Document 48-2 Filed 05/13/21 Page 1 of 18 PageID #: 281




                           EXHIBIT B
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 21 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 282
                                                                                 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

 Kendra Anderson and Marla Micks,                                     2:21-cv-01621
 individually and on behalf of all others similarly
 situated,
                                    Plaintiffs,

                      - against -                                 Class Action Complaint

 The Hain Celestial Group, Inc.,
                                                                   Jury Trial Demanded
                                    Defendant

         Plaintiffs allege upon information and belief, except for allegations pertaining to plaintiffs,

 which are based on personal knowledge:


         1.    The Hain Celestial Group, Inc. (“Defendant”) manufactures, distributes, labels and

 sells baby food products in numerous forms, i.e., pouches, purees, snacks, etc., under its Earth’s

 Best Organic brand, which consist mainly of rice and other ingredients. (“Products”).

         2.    Parents trust manufacturers like Defendant to sell baby food that is safe, nutritious,

 and free from harmful toxins, contaminants, and chemicals.

         3.    They expect the food they feed their infants and toddlers to be free from heavy

 metals, substances known to have significant and dangerous health consequences.

         4.    However, consumers lack the scientific knowledge necessary to determine whether

 such products contain heavy metals, relying on Defendant to truthfully disclose whether their

 products pose a potential risk to children.

         5.    A recent report by the U.S. House of Representatives’ Subcommittee on Economic

 and Consumer Policy, Committee on Oversight and Reform, reveals that Defendant has violated

 the trust of this nation’s parents.

         6.    The Subcommittee’s investigation was spurred by “reports alleging high levels of
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 32 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 283
                                                                                 2




 toxic heavy metals in baby foods” and the knowledge that “[e]ven low levels of exposure can cause

 serious and often irreversible damage to brain development.”

         7.       The report revealed that “[i]nternal company standards permit dangerously high

 levels of toxic heavy metals, and… that the manufacturers have often sold foods that exceeded

 these levels.”

         8.       The Food and Drug Administration (“FDA”) and the World Health Organization

 (“WHO”) declared arsenic, lead, cadmium, and mercury “dangerous to human health, particularly

 to babies and children, who are most vulnerable to their neurotoxic effects.”1

         9.       These four heavy metals “can harm a baby’s developing brain and nervous system”

 and cause negative impacts such as the “permanent loss of intellectual capacity and behavioral

 problems like attention-deficit hyperactivity disorder (ADHD).”2

         10.      Even in trace amounts, these heavy metals can alter the developing brain and erode

 a child’s IQ and increase risk of future criminal and antisocial behavior in children.3

         11.      Defendant’s front and back labels tout its health attributes through pictures of fresh

 raspberries, bananas and rice, and the statements, “Earth’s Best Organic,” “Organic Banana

 Raspberry & Brown Rice,” “Fruit & Grain Puree,” “Non-GMO Project Verified” and “USDA

 Organic.”4




 1
   See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury, Staff Report (“House
 Report”), Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform, at 2,
 February 4, 2021, available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
 04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
 2
   Healthy Babies Bright Futures Report, at 6.
 3
   Id.
 4
   This product is an example of the numerous, similarly labeled products which are believed to contain high levels of
 heavy metals.
                                                          2
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 43 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 284
                                                                                 3




        12.   The ingredient list gives consumers no cause for concern:




              INGREDIENTS: ORGANIC BANANAS, WATER, ORGANIC
              RASPBERRY, ORGANIC WHOLE GRAIN BROWN RICE
              FLOUR, CITRIC ACID.

        13.   However, nowhere in the labeling, advertising, statements, warranties, and/or

 packaging does Defendant disclose that the Product contains significant, non-trace levels of




                                                3
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 54 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 285
                                                                                 4




 arsenic, mercury, lead, cadmium, and perchlorate5 – all known to pose health risks to humans and

 especially infants.


     A. Arsenic

         14.    When children are exposed to arsenic early in life, it causes “cognitive deficits among

 school-age children exposed early in life, and neurological problems in adults who were exposed

 to arsenic-poisoned milk as infants.”6

         15.    Arsenic exposure also creates a risk of “respiratory, gastrointestinal, hematological,

 hepatic, renal, skin, neurological and immunological effects, as well as damaging effects on the

 central nervous system.”7

         16.    The FDA has set the maximum allowable arsenic levels in bottled water at 10 ppb of

 inorganic arsenic and is also considering limiting the action level or arsenic in rice cereal for infants

 to 100 ppb.8

         17.    The FDA has set 100 ppb inorganic arsenic as the limit in infant rice cereal, though

 Defendant’s internal standard is 15% higher than the FDA limit, at 115 ppb.

         18.    Defendant sold baby food products with as much as 129 ppb inorganic arsenic.

         19.    Documents show that Hain used ingredients testing as high as 309 ppb arsenic.

         20.    In all baby food products tested by Defendant, inorganic arsenic levels were higher

 than estimated based on individual ingredient testing.

         21.    Inorganic arsenic was between 28% and 93% more in the finished products than it


 5
   Healthy Babies Bright Future, What’s In My Baby’s Food?, What's In My Baby's Food?, (January 10, 2021).
 6
   Id.
 7
   House Report, at 10 (quoting Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese
 Exposure with Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis
 (June 1, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23570911/)).
 8
    FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level (Apr.2016),
 https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocumentsRegulatoryInformation/UCM49315
 2.pdf.
                                                       4
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 65 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 286
                                                                                 5




 was in the ingredients.

         22.    Half of Defendant’s brown rice baby foods had over 100 ppb inorganic arsenic; and

 the average brown rice baby food had 97.62 ppb inorganic arsenic.


      B. Lead

         23.    Lead exposure can seriously harm children’s brain and nervous systems and is

 associated with a range of negative health outcomes including “behavioral problems, decreased

 cognitive performance, delayed development, and reduced postnatal growth.”9

         24.    Young children are particularly vulnerable to lead because the physical and

 behavioral effects of lead occur at lower exposure levels in children than in adults.

         25.    In children, low levels of lead exposure have been linked to damage to the central

 and peripheral nervous system, learning disabilities, shorter stature, impaired hearing, and

 impaired formation and function of blood cells.10

         26.    EPA has set the maximum contaminant level goal for lead in drinking water at zero

 because lead is toxic metal that can be harmful to human health even at low exposure levels.

         27.    Lead can bioaccumulate in the body over time, leading to the development of chronic

 poisoning, cancer, developmental, and reproductive disorders, as well as serious injuries to the

 nervous system, and other organs and body systems.11

         28.    The Agency for Toxic Substances and Disease Registry states that there may be no

 threshold for lead with regards to developmental impact on children.

         29.    Defendant used ingredients with up to 352 ppb lead.

         30.    Defendant’s ingredients had high lead content.


 9
   House Report, at 11.
 10
    See https://www.cdc.gov/nceh/lead/prevention/pregnant.htm.
 11
    See https://www.epa.gov/ground-water-and-drinking-water/basic-information-about-lead-drinkingwater.
                                                        5
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 76 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 287
                                                                                 6




        31.   88 products were determined to have more than 20 ppb lead while six had greater

 than 200 ppb lead.


    C. Mercury

        32.   Mercury increases the risk for cardiovascular disease and can cause vision,

 intelligence, and memory problems for children exposed in utero.

        33.   Mercury has been linked to higher risk of lower IQ scores and intellectual disability.

        34.   The FDA has set a maximum mercury level in drinking water to 2 ppb.

        35.   Defendant does not even test for mercury.


    D. Cadmium

        36.   Cadmium is linked to neurotoxicity, anemia, liver disease, cancer, and kidney, bone,

 and heart damage.

        37.   Health and environmental regulatory bodies have set maximum cadmium levels in

 drinking water to 3 and 5 ppb.

        38.   Defendant used 102 ingredients in its baby foods that tested over 20 ppb cadmium.

 Some tested much higher, up to 260 ppb cadmium.


 II. Defendant’s Standards Permit Dangerously High Levels of Toxic Heavy Metals

        39.   Defendant’s internal company standards permit dangerously high levels of toxic

 heavy metals.

        40.   Though Defendant conducts some testing for these substances, the products are sold

 to consumers regardless of the level of heavy metals they contain.

        41.   Defendant’s internal standard for arsenic, lead, and cadmium in some of its

 ingredients is 200 ppb, higher than is considered safe for small children.

                                                  6
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 87 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 288
                                                                                 7




        42.   However, Defendant failed to abide by its internal policies, and used ingredients

 containing 353 ppb lead and 309 ppb arsenic.

        43.   Defendant rationalized the high level of heavy metals in its products as “theoretical

 calculations,” even though it knew – since at least August 2019 – that it underestimated final

 product toxic heavy metal levels.

        44.   It is believed that Defendant is also adding ingredients with already high levels of

 toxic heavy metals, like vitamin/mineral pre-mix.

        45.   Defendant only tested its ingredients, not finished products.

        46.   Defendant knows that its customers trust the quality of its products and that they

 expect Defendant’s products to be free of heavy metals.

        47.   It also knows that all consumers seek out and wish to purchase baby foods that will

 not cause harm or risk of harm, and that assurances of quality induces purchasers to pay more than

 they otherwise would.

        48.   No reasonable consumer seeing Defendant’s marketing would expect the

 contaminated baby foods to contain heavy metals or other undesirable toxins or contaminants.

        49.   Reasonable consumers, like Plaintiffs, would consider heavy metals at non-trace

 levels a material fact when considering what baby food to purchase.

        50.   Defendant knows consumers value assurances the products they buy do not contain

 certain ingredients and/or components.

        Defendant’s marketing tells consumers the positive attributes of its Products:

        •       At Earth's Best Organic brand, we take great care in every step of the baby food

                process to bring you THE BEST FROM THE EARTH;

        •       Made with wholesome ingredients from our family of certified organic farmers;

                                                 7
Case
 Case2:21-cv-00678-JS-AYS
       2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                          Filed 05/13/21
                                                03/26/21 Page
                                                         Page 98 of
                                                                 of 18
                                                                    17 PageID
                                                                       PageID #:
                                                                              #: 289
                                                                                 8




        •         Certified USDA Organic products;

        •         Excellent source of vitamin C;

        •         Kosher.


        51.    Defendant also assures consumers its Products it will not contain other ingredients

 and/or components:

        •         No GMO ingredients

        •         No artificial flavors, colors or preservatives

        •         Non-BPA packaging

        •         No wheat and no added salt or sugar

        •         No artificial flavors, colors, preservatives, growth hormones, antibiotics, steroids

                  or potentially harmful pesticides or herbicides


        52.    Since Defendant knows consumers dislike the items listed, it is expected they also

 know consumers will dislike heavy metals at non-trace levels in the Products, which have harmful

 effects on children.

        53.    Defendant misrepresented the Products through affirmative statements, half-truths,

 and omissions.

        54.    Defendant sold more of the Products and at a higher price than it would have in

 absence of this misconduct, resulting in additional profits at the expense of consumers.

        55.    Had Plaintiffs and the proposed class members known the truth, they would not have

 bought the Products or would have paid less for it.

        56.    As a result of the false and misleading representations, the Products are sold at a

 premium price, approximately no less than no less than $1.49 for pouches of 4.2 OZ, excluding

                                                    8
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01621-JMA-ARL
                           Document
                              Document
                                    48-21 Filed
                                           Filed05/13/21
                                                 03/26/21 Page
                                                           Page10
                                                                9 of 17
                                                                     18 PageID #: 9
                                                                                  290




  tax, compared to other similar products represented in a non-misleading way, and higher than it

  would be sold for absent the misleading representations and omissions.

                                         Jurisdiction and Venue


          57.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

  U.S.C. § 1332(d)(2).

          58.   Under CAFA, district courts have original federal jurisdiction over class actions

  involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal diversity.

          59.   Plaintiff Kendra Anderson is a citizen of Colorado.

          60.   Plaintiff Marla Micks is a citizen of Illinois.

          61.   Defendant The Hain Celestial Group, Inc. is a Delaware corporation with a principal

  place of business in Lake Success, Nassau County, New York.

          62.   Diversity exists because Plaintiffs and Defendant are citizens of different states.

          63.   Upon information and belief, sales of the Products and any available statutory and

  other monetary damages, exceed $5 million during the applicable statutes of limitations, exclusive

  of interest and costs.

          64.   This court has personal jurisdiction over Defendant because it conducts and transacts

  business, contracts to provide and/or supply and provides and/or supplies services and/or goods

  within New York.

          65.   Venue is further supported because many class members reside in this District.

          66.   A substantial part of events and omissions giving rise to the claims occurred in this

  District.




                                                     9
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 10
                                                            11 of 17
                                                                  18 PageID #: 10
                                                                               291




                                               Parties

         67.   Plaintiff Kendra Anderson is a citizen of Aurora, Arapahoe County, Colorado.

         68.   Plaintiff Marla Micks is a citizen of Orland Park, Cook County, Illinois.

         69.   Defendant The Hain Celestial Group, Inc. is a Delaware corporation with a principal

  place of business in Lake Success, New York, Nassau County.

         70.   Defendant’s Earth’s Best Organic is a leading baby food brand.

         71.   The use of the word “Organic” in the brand name is a representation a product will

  not contain pesticides and GMOs.

         72.   Though “Earth’s Best” may be puffery, it still is understood as giving assurances to

  consumers its Products will not contain dangerous levels of heavy metals.

         73.   It is reasonable for consumers to also expect organic to mean a product will not

  contain dangerously high levels of heavy metals.

         74.   The Products are sold to consumers from retail and online stores of third-parties

  across the country.

         75.   Plaintiff Anderson bought the Earth’s Best Organic Banana Raspberry & Brown Rice

  Pouch on one or more occasions within the statute of limitations for each cause of action alleged,

  from one or more locations, such as Walmart, 13420 W Coal Mine Ave, Littleton, CO 80127,

  numerous times, including within the last week, for the consumption of children.

         76.   Plaintiff Micks bought the Product on one or more occasions within the statute of

  limitations for each cause of action alleged, from one or more locations, such as Target, 15850 S

  94th Ave Orland Park, IL 60462 and Meijer, South Suburbs, 15701 71st Ct, Orland Park, IL 60462,

  consistently over the past six months, among other times, for the consumption of children.

         77.   Plaintiffss bought the Products at or exceeding the above-referenced price because


                                                 10
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 11
                                                            12 of 17
                                                                  18 PageID #: 11
                                                                               292




  they wanted to buy a product with the qualities and attributes represented herein and relied upon

  what the label indicated and omitted.

         78.    Plaintiffs would not have purchased the Products in the absence of Defendant’s

  misrepresentations and omissions.

         79.    The Products were worth less than what Plaintiffs paid and they would not have paid

  as much absent Defendant's false and misleading statements and omissions.

         80.    Plaintiffs intend to, seek to, and will purchase the Products again when they can do

  so with the assurance that Products' labeling are consistent with its composition.

                                            Class Allegations


         81.    The class will consist of all purchasers of the Products who reside in Colorado and

  Illinois during the applicable statutes of limitations.

         82.    Plaintiffs seek class-wide injunctive relief based on Rule 23(b) in addition to a

  monetary relief class.

         83.    Common questions of law or fact predominate and include whether Defendant’s

  representations were and are misleading and if plaintiffs and class members are entitled to

  damages.

         84.    Plaintiffs' claims and basis for relief are typical to other members because all were

  subjected to the same unfair and deceptive representations and actions.

         85.    Plaintiffs are adequate representatives because their interests do not conflict with

  other members.

         86.    No individual inquiry is necessary since the focus is only on Defendant’s practices

  and the class is definable and ascertainable.

         87.    Individual actions would risk inconsistent results, be repetitive and are impractical
                                                    11
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 12
                                                            13 of 17
                                                                  18 PageID #: 12
                                                                               293




  to justify, as the claims are modest relative to the scope of the harm.

         88.    Plaintiffs' counsel is competent and experienced in complex class action litigation

  and intends to protect class members’ interests adequately and fairly.

         89.    Plaintiffs seek class-wide injunctive relief because the practices continue.

                Colorado Consumer Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101 et seq.
                                      (Consumer Protection Statutes)

         90.    Plaintiffs incorporate by reference all preceding paragraphs.

         91.    Plaintiffss and class members desired to purchase products without high levels of

  toxic heavy metals.

         92.    Defendant’s acts and omissions are not unique to the parties and have a broader

  impact on the public.

         93.    Defendant misrepresented the Products through its statements, omissions,

  ambiguities, half-truths and/or actions.

         94.    Defendant intended that Plaintiffs and the Class rely upon Defendant’s deceptive

  conduct, and a reasonable person would in fact be misled by this deceptive conduct.

         95.    Defendant knew or should have known that its representations and omissions about

  the Products’ contents were material and likely to mislead consumers.

         96.    Plaintiffs and class members would not have purchased the Products or paid as much

  if the true facts had been known, suffering damages.

                    Illinois Consumer Fraud and Deceptive Business Practices Act
                                  (“ICFA”), 815 ILCS 505/1, et seq.
                                    (Consumer Protection Statutes)

         97.    Plaintiffs incorporate by reference all preceding paragraphs.

         98.    Plaintiffs and class members desired to purchase products without high levels of

  toxic heavy metals.
                                                   12
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 13
                                                            14 of 17
                                                                  18 PageID #: 13
                                                                               294




         99.   Defendant’s acts and omissions are not unique to the parties and have a broader

  impact on the public.

         100. Defendant misrepresented the Product through its statements, omissions,

  ambiguities, half-truths and/or actions.

         101. Defendant intended that Plaintiffs and the Class rely upon Defendant’s deceptive

  conduct, and a reasonable person would in fact be misled by this deceptive conduct.

         102. Defendant knew or should have known that its representations and omissions about

  the Products’ contents were material and likely to mislead consumers.

         103. Plaintiffs and class members would not have purchased the Product or paid as much

  if the true facts had been known, suffering damages.

                Breaches of Express Warranty, Implied Warranty of Merchantability
                   and Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

         104. Plaintiffs incorporate by reference all preceding paragraphs.

         105. The Products were manufactured, labeled and sold by Defendant and warranted to

  Plaintiffs and class members that it possessed substantive, functional, nutritional, qualitative,

  compositional, organoleptic, sensory, physical and health-related attributes which it did not.

         106. The absence of toxic heavy metals was impliedly warranted because of the numerous

  health-related statements.

         107. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

  marketing of the Products.

         108. This duty is based on Defendant’s outsized role in the market for this type of Product.

         109. Plaintiffs provided or will provide notice to Defendant, its agents, representatives,

  retailers and their employees.

         110. Defendant received notice and should have been aware of these misrepresentations
                                                  13
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 14
                                                            15 of 17
                                                                  18 PageID #: 14
                                                                               295




  due to numerous complaints by consumers to its main office over the past several years regarding

  the Products.

         111. The Products did not conform to its affirmations of fact and promises due to

  Defendant’s actions and were not merchantable.

         112. Plaintiffs and class members would not have purchased the Products or paid as much

  if the true facts had been known, suffering damages.

                                      Negligent Misrepresentation

         113. Plaintiffs incorporate by reference all preceding paragraphs.

         114. Defendant had a duty to truthfully represent the Products, which it breached.

         115. This duty is based on Defendant’s position, holding itself out as having special

  knowledge and experience in the sale of the product type.

         116. The representations took advantage of consumers’ cognitive shortcuts made at the

  point-of-sale and their trust in Defendant, a well-known and respected brand or entity in this sector.

         117. Plaintiffs and class members reasonably and justifiably relied on these negligent

  misrepresentations and omissions, which served to induce and did induce, the purchase of the

  Products.

         118. Plaintiffs and class members would not have purchased the Products or paid as much

  if the true facts had been known, suffering damages.

                                                    Fraud


         119. Plaintiffs incorporate by reference all preceding paragraphs.

         120. Defendant misrepresented and/or omitted the attributes and qualities of the Products.

         121. Defendant’s fraudulent intent is evinced by its failure to accurately disclose the issues

  described herein, when it knew not doing so would mislead consumers.
                                                   14
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 15
                                                            16 of 17
                                                                  18 PageID #: 15
                                                                               296




         122. Defendant was aware of these issues for almost two years yet failed to inform

  consumers.

         123. Plaintiffs and class members would not have purchased the Products or paid as much

  if the true facts had been known, suffering damages.

                                           Unjust Enrichment

         124. Plaintiffs incorporate by reference all preceding paragraphs.

         125. Defendant obtained benefits and monies because the Products were not as

  represented and expected, to the detriment and impoverishment of plaintiffs and class members,

  who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

  Plaintiffs demand a jury trial on all issues.

      WHEREFORE, Plaintiffs pray for judgment:

     1. Declaring this a proper class action, certifying plaintiffs as representatives and the

         undersigned as counsel for the class;

     2. Entering preliminary and permanent injunctive relief by directing Defendant to correct the

         challenged practices to comply with the law;

     3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

         representations, and restitution and disgorgement for members of the class pursuant to the

         applicable laws;

     4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

         interest pursuant to the common law and other statutory claims;

     5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

         experts; and


                                                  15
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 16
                                                            17 of 17
                                                                  18 PageID #: 16
                                                                               297




     6. Other and further relief as the Court deems just and proper.

  Dated: March 26, 2021
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                60 Cutter Mill Rd Ste 409
                                                                Great Neck NY 11021-3104
                                                                Tel: (516) 268-7080
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com




                                                16
Case
 Case2:21-cv-00678-JS-AYS
      2:21-cv-01621-JMA-ARL
                          Document
                            Document
                                   48-2
                                      1 Filed 03/26/21
                                              05/13/21 Page 17
                                                            18 of 17
                                                                  18 PageID #: 17
                                                                               298




  2:21-cv-01621
  United States District Court
   Eastern District of New York

  Kendra Anderson, and Marla Micks, individually and on behalf of all others similarly situated,


                                          Plaintiffs,


          - against -


  The Hain Celestial Group, Inc.,


                                          Defendant




                                    Class Action Complaint



                        Sheehan & Associates, P.C.
                         60 Cutter Mill Rd Ste 409
                          Great Neck NY 11021-3104
                             Tel: (516) 268-7080
                             Fax: (516) 234-7800




  Dated: March 26, 2021
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
